Citation Nr: 1546908	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.
 
2.  Entitlement to a rating in excess of 30 percent for bronchial asthma from December 1, 2010, to the present.
 
3.  Entitlement to a rating in excess of 10 percent for hemorrhoids.
 
4.  Entitlement to an increased rating for severe tinea pedis with calluses, both feet, currently evaluated as 10 percent disabling prior to July 24, 2013, and noncompensable thereafter.

5.  Entitlement to a compensable rating for lymphadenopathy.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1994 to September 2000.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, and San Juan, the Commonwealth of Puerto Rico.  The Hartford, Connecticut, RO has present jurisdiction over the claims on appeal.

The issues of entitlement to a rating in excess of 30 percent for bronchial asthma from December 1, 2010, to the present, and entitlement to a total disability rating based upon individual unemployability (TDIU) are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's current left knee disability manifested more than one year following the Veteran's separation from active service and was not otherwise incurred in or aggravated by service.  

2.  The Veteran's hemorrhoids are noted as occasionally painful, with intermittent itching and bleeding, which in 2013 was noted as persistent, but not by persistent bleeding with secondary anemia or fissures.  
3.  Throughout the pendency of this claim, the Veteran's skin disability of the feet, to include calluses, has been manifested by the need for topical creams and periodic debridement of calluses, as well as pain with pressure, such as when walking.  

4.  The Veteran's lymphadenopathy is not manifested by any active disease process. 


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2015). 

3.  The criteria for a rating in excess of 10 percent prior to July 24, 2013, are not met, but the criteria for a rating of 10 percent from July 24, 2013, are met for a skin disability of the feet, to include tinea pedis and calluses.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7819-5284 (2015).

4.  The criteria for a compensable rating for lymphadenopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.117, Diagnostic Codes 7799-7709 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The duty to notify was satisfied in this case by way of letters dated in August 2006 and December 2008 that fully addressed the notice elements and were sent prior to the initial RO decisions in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA medical treatment records have been obtained.  The Veteran has not identified any private treatment providers from which records should be sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating the hemorrhoids, feet, and lymphadenopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the March 2008, January 2009, January 2010, June 2010, and March 2013 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.   Pursuant to the Board's October 2012 Remand, the Veteran was also provided with a VA examination in conjunction with the left knee claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This medical examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran contends that his currently diagnosed left knee disorder initially manifested during his period of active service.  Service treatment records reveal that the Veteran entered service following a September 1994 enlistment examination without any indication of left knee abnormality.  During service, he sought treatment after experiencing numbness in his left knee around the kneecap for two weeks.  The clinician noted tingling in the left leg from the knee to eight inches below, with some limping, but no tenderness, and no instability.  Mild patellofemoral syndrome was diagnosed with a notation of secondary numbness.  There was no further treatment for this symptom during service.  The Veteran actually separated from service shortly thereafter, and the September 2000 separation examination is without comment on the left knee and includes an indication that the lower extremities were normal.

The first indication of treatment following service was in August and September 2002 at the San Juan, Puerto Rico, VA Medical Center (VAMC).  The Veteran sought treatment after experiencing left knee pain for three days.  He reported no history of trauma and the physician found no abnormality on physical examination.  Left knee arthralgia was diagnosed.  Later MRI confirmed the existence of torn meniscus in the left knee.  Later treatment in 2006 in the Connecticut VA healthcare system shows ongoing knee pain with September 2006 MRI confirming the torn meniscus.  At the initial treatment in Connecticut in June 2006, the Veteran reported his history of knee pain as existing since 2002.  The Veteran later had arthroscopic knee surgery, with follow on reports in September 2008 showing a diagnosis of degenerative disease of the left knee status post arthroscopic surgery with continuing pain.  There is no indication in any of these records that the left knee disability, to include the torn meniscus, initially manifested during the Veteran's active service.  In fact, the records consistently date the initial experience of knee pain to 2002, two years following the Veteran's separation from active service.

In March 2013, the Veteran underwent VA examination to assess the current nature of the disability, as well as its etiology.  The examiner accurately summarized the Veteran's medical history and assessed the current diagnosis as left knee meniscal tear status post repair.  The examiner went on to conclude that the current disability less likely than not started during the Veteran's service, or was not otherwise etiologically related to the Veteran's active service.  The examiner explained that the separation examination showed no signs of left knee symptoms.  The examiner recognized the in-service complaint of left knee numbness, but noted the essentially unremarkable physical examination at the time, and explained that meniscus tear results in swelling, pain, and limitation of the knee bending, none of which were present according to the Veteran's service treatment records.  Further, the examiner noted that meniscus tear usually occurs after trauma, and there was no indication of trauma to the knee in service.  Thus, the examiner concluded that it is more likely than not that the Veteran's in-service knee symptoms resolved.

The record establishes that the Veteran has a left knee disorder.  Nonetheless, the preponderance of the evidence is against a finding of service connection for the left knee disorder in this case, because the current disorder, related to the left knee meniscus tear, was not present during service, or within one year following the Veteran's separation from service, or for two years thereafter.  Here, the lapse of time between discharge from active service and onset of the left knee pain is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Although the Veteran has currently diagnosed left knee disorder, there is no evidence of record linking this disability to his period of active service.  

The Board recognizes the Veteran's contentions.  The Veteran is capable of observing symptoms related to the left knee disorder and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  His statements, however, are not competent to diagnose left knee meniscus tear or to offer an opinion as to the cause of the disability, and its relationship to service.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, the Veteran's indications throughout the medical records point to 2002, two years after his active service, as the initial onset of left knee pain.

In addition, the Board finds that the competent medical evidence of record outweighs the Veteran's contentions that he has a left knee disorder that is causally connected to service.  Instead, the information contained in the Veteran's service treatment records, which essentially establishes a lack of the type of symptoms noted by the 2013 VA examiner to be indicative of a meniscus tear, were generated contemporaneously to the period of time in question and were based on statements of the Veteran and physical examinations of the Veteran.  The in-service notations are essentially normal with an indication of numbness, but not of swelling, pain or limited movement.  Therefore, to the extent that the Veteran claims his current disability initially manifested in service, these statements are outweighed by the Veteran's service and post-service treatment records, which show no evidence of a left knee abnormality at the time of entrance or separation from service, which show the Veteran sought treatment for numbness in the area of the left knee one time during service, and then was diagnosed with a meniscus tear for the first time two years following his separation from service, and which are without any reference to a link between the current left knee disability and his active service.  

As to the extent to which the Veteran contends that he exhibited symptoms of arthritis in service, which continued ever since and ultimately manifested as the later diagnosed left knee degenerative disease noted in the clinical records, the Board finds that a grant of service connection on the basis of continuity of symptomatology is also not warranted.  The Veteran's lay assertions of continuity of symptomatology cannot be the basis for linking the current disability to service.  Id.  As noted above, arthritis is identified as a chronic disease.  38 C.F.R. § 3.309(a).  However, in this case, arthritis was not noted in service or during a presumptive period.  Thus, statements as to the continuity of any symptoms of arthritis after service cannot serve to bridge the evidentiary gap between any current left knee arthritis and any condition noted in service, because in this case there was no such condition noted in service.

Again, entitlement to direct service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a diagnosis of left knee meniscus tear status post-surgery, but the preponderance of the evidence is against finding that there is a nexus between the left knee disorder, which first manifested in 2002, two years following his discharge from service, and the Veteran's period of active service.  Accordingly, the claim for entitlement to service connection for the left knee disorder is not warranted under 38 C.F.R. § 3.303.  As the disability was not shown to have manifested to a compensable degree within one year of the Veteran's separation from service, service connection is also not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309. 

In the absence of competent medical evidence that the Veteran's left knee disorder was incurred in or related to his active military service, or that it manifested within one year of his separation from service, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Hemorrhoids

In this case, the Veteran was initially granted service connection for hemorrhoids by way of a February 2002 rating decision.  A 10 percent rating was assigned, effective September 26, 2000.  The Veteran filed this claim for an increase in July 2006.  

The Veteran's service-connected hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336, which rates hemorrhoids, external or internal.  A noncompensable rating is assigned for mild or moderate hemorrhoids.  The currently assigned 10 percent rating is warranted with large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For an increase to 20 percent, the Veteran's hemorrhoids must have persistent bleeding, with secondary anemia, or have fissures.

The Board has reviewed the clinical records dating since the Veteran's July 2006 claim, which are limited as to the evidence of treatment for hemorrhoids, as well as the VA examination reports, for evidence of the severity of the Veteran's service-connected hemorrhoids during the pendency of this claim.

In March 2008, the Veteran underwent VA examination, at which time the Veteran reported on and off discomfort and bleeding of hemorrhoids, which he described as blood tinged toilet paper.  Some itching was reported and some pain, but no burning, difficulty passing stool, tenesmus, or swelling.  The Veteran reported no history of thrombosis, with an occurrence of hemorrhoids three times per year.  On physical examination on this date there were no hemorrhoids present, and no other significant physical findings.

On VA examination in January 2010, the Veteran again reported occasional rectal bleeding with blood on the toilet paper.  The examiner reported that there were no signs of anemia; the hematological report was normal.  There was no indication of fissures.

In April 2010, a clinical note shows treatment following bleeding from the hemorrhoids for nine days.  The Veteran reported that every time he wipes he sees blood, although the blood is barely noticeable and there is no pain.  On physical examination that day, external hemorrhoids were observed, but no bleeding.  Anusol was prescribed for use as needed.

The Veteran was again, and most recently, examined in July 2013.  At this time, the Veteran again reported intermittent rectal bleeding manifested as blood seen on toilet paper after a bowel movement.  He was noted as using Anusol-HC rectal suppositories as needed.  He reported itching at times with occasional pain during a bowel movement.  Physical examination on that day revealed no external hemorrhoids, skin tags only, and excessive redundant tissue.  The examiner characterized the hemorrhoids as mild or moderate with persistent bleeding, but no anemia and no fissures.  The examiner relied upon January 2013 lab work to confirm that there was no anemia.

The Board has also considered the Veteran's statements regarding the symptoms of his hemorrhoids.  The Veteran's statements are competent evidence as to the symptoms of his hemorrhoids as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, the statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's hemorrhoids disability has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations and with consideration of the Veteran's statements.  The medical findings as provided in the clinical and VA examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's hemorrhoids than his statements.

For the reasons stated above, the preponderance of the evidence is against a rating in excess of 10 percent for hemorrhoids.  The Veteran has reported experiencing pain and intermittent, occasional and sometimes frequent bleeding hemorrhoids throughout the course of this claim and appeal.  However, at no time has clinical evidence or physical examination by a VA examiner shown persistent bleeding with secondary anemia or with fissures.  At no time has the bleeding reported been shown to be persistent causing anemia, and there have been no physical findings of fissures.  Accordingly, a schedular rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Skin - Bilateral Feet

In February 2002, the Veteran was awarded service connection for bilateral tinea pedis, and a 10 percent rating was assigned.  38 C.F.R. § 4.118, Diagnostic Code 7813.  At that time, service connection was also awarded for calluses, with a noncompensable rating assigned under 5284-7819.  38 C.F.R. §§ 4.71a, 4.118.  In July 2006, the Veteran filed this claim for an increased rating for calluses.  A compensable rating for calluses was denied by way of the December 2006 rating decision on appeal.  In March 2010, the Veteran filed a claim related to a skin condition, which the RO construed as a claim for an increased rating for tinea pedis.  A July 2010 rating decision recharacterized the disabilities of tinea pedis and calluses into a single disability characterized as severe tinea pedis with calluses of both feet, and rated as 10 percent disabling since September 26, 2000, the date of the original claim for service connection, under the provisions of Diagnostic Code 7813-7806.  38 C.F.R. § 4.118.  The Veteran did not file a notice of disagreement as to this rating.  In July 2013, the RO issued a rating decision, which assessed the disability as 10 percent disabling prior to July 24, 2013, and noncompensable thereafter.  Although a 10 percent disability rating has been assigned for the Veteran's service-connected foot disability for the period of time prior to July 24, 2013, the assignment of the noncompensable rating thereafter is not a rating reduction, as VA has assigned different disability ratings for specific periods of time during the appeal period which are consistent with the facts found.  Separate ratings can be assigned for separate periods of time, during the appeal period in a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the 2010 rating action recharacterized the disability for the entire period during which the Veteran's increased rating claim has been pending, the matter under appeal is whether an increased rating is warranted for tinea pedis with calluses, presently evaluated as 10 percent disabling prior to July 24, 2013, and noncompensable thereafter, to include whether a separate compensable rating for calluses is warranted at any time during the pendency of the appeal.

A disorder evaluated pursuant to Diagnostic Code 7813 is rated as a disfigurement of the head, face, or neck under Diagnostic Code 7800; as a scar under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805; or dermatitis under Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  The RO determined that the predominant disability in the present case was akin to dermatitis and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. § 4.20 (2015).  

Under Diagnostic Code 7806, a noncompensable evaluation for dermatitis or eczema is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the previous 12-month period.  38 C.F.R. § 4.118.  

A 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, has been required during the past 12- month period.  Id. 

A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  Id. 

Diagnostic Code 7806 also provides the alternative to rate the disorder as a disfigurement of the head, face, or neck using Diagnostic Code 7800, however, the disability at issue in this case involved the feet, so evaluation under Diagnostic Code 7800 is not appropriate.  Diagnostic Code 7806 also instructs rating under the criteria for scars under Diagnostic Codes 7801, 7802, 7804, or 7805, depending on the predominant disability.  Id. 

Under Diagnostic Code 7801, scars not of the head, face or neck, that are deep and nonlinear, warrant ratings between 10 and 40 percent, depending on the size.  Id.  Such a scar(s) with an area or areas of at least six square inches (39 sq. cm.), but less than twelve square inches (77 sq. cm.) warrant a 10 percent rating.  Id.  With an area of at least twelve square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), a 20 percent rating is warranted.  38 C.F.R. § 4.118.  With an area of at least 72 square inches (465 sq. cm.), but less than 144 square inches (929 sq. cm.), a 30 percent rating is warranted; with an area of 144 square inches (929 sq. cm.) or greater, a 40 percent rating is warranted.  Id. 

Under Diagnostic Code 7802, scars not of the head, face or neck that are superficial and nonlinear warrant a 10 percent rating if they are of an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  No higher rating is warranted under this diagnostic code.

Under Diagnostic Code 7804, one or two unstable or painful scars warrant a 10 percent rating, three or four unstable or painful scars warrant a 20 percent rating, and five or more unstable or painful scars warrant a 30 percent rating.  Id. 

Under Diagnostic Code 7805, the disabling effect(s) not considered in the ratings under Diagnostic Codes 7800 through 7804 should be rated under an appropriate diagnostic code.

As for the Veteran's calluses, the rating was initially assigned under Diagnostic Code 5284-7819.  38 C.F.R. §§ 4.71a, 4.118.  A disorder evaluated under Diagnostic Code 7819 is rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as a scar under Diagnostic Codes 7801, 7802, 7803, 7804, and/or 7805; or based upon impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  In this case, the RO likened the impairment of function to foot injuries, other, under Diagnostic Code 5284.

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injury; a 20 percent rating is warranted for moderately severe foot injury; and, a 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran's clinical records and VA examination reports were reviewed in order to assess the severity of both the tinea pedis and the calluses during the pendency of this claim.  In October 2005, shortly prior to filing his claim for an increase, the Veteran was treating with the dermatology department of the Connecticut VA healthcare system.  He was noted as having thick hyperkeratosis of the bilateral feet, as well as a focal hyperkeratosis on the left foot consistent with a corn.  

A December 2008 note is indicative of significant keratoderma on the bilateral heels and metatarsals.

A January 2009 record shows that the Veteran reported gradual onset of tylomas on his feet.  He reported using cream, which works minimally, and that he shaves his calluses and they come back.  Physical examination revealed the tylomas, as well as calluses, bilaterally on the second and fifth metatarsal head, bilaterally, and diffuse callus located on the heel, posteriorly.

On VA examination in January 2009, the Veteran was again noted to have persistent bilateral foot calluses with mild residual functional impairment.  Calluses were seen over the lateral big toes and base of the first and last metatarsal, with additional calluses over the heels.  There was no scarring, but there was tenderness present to palpation over the calluses.  

In February 2010, the Veteran sought treatment for painful calluses on both feet.  He reported that the calluses hurt in his shoes and when walking.  Physical examination of the feet at that time revealed macerated webspaces bilaterally due to hyperkeratotic tissue.  Calluses were also present.  Upon debridement, the central core was noted in all lesions, consistent with intractable plantar keratosis (IPK), but no open lesions were observed.  Debridement of calluses and IPL was without incident and moisture was increased on the bilateral feet.  Betadine swab sticks and Drysol were prescribed, as well as Spenco inserts.  

In May 2010, a VA podiatrist noted a ten-year history of plantar keratoderma.  The physician noted significant keratoderma on the heels and metatarsals, bilaterally, with some punctate areas, mostly on pressure sites.  Carmol was prescribed for use for two weeks, to be followed by use of a pumice stone or other debridement agent as needed.

The Veteran underwent VA examination in June 2010.  The examiner summarized the podiatry clinical records, including consistent reference to keratoderma as recent as one month prior to the examination.  The examiner confirmed that there was no evidence of tinea pedis in the clinical records or on examination, and that there is no treatment for a fungal infection of the Veteran's feet.  No intensive light therapy, UVB, PUVA, or electron beam therapy is used.  The examiner observed no local skin symptoms and no systemic symptoms such as fever or weight loss.  There was no impairment of function observed on examination and no evidence of tinea pedis.  The examiner concluded that the Veteran's current foot pain is not due to tinea pedis, but gave no opinion or mention to the calluses present in the Veteran's clinical records.

The Veteran was most recently examined in July 2013.  The Veteran reported that he continued to have chronic calluses of both feet, which were painful when he exerted pressure, such as when he walked.  He reported that he cuts the calluses himself and that he had not been to a podiatrist recently.  He used urea cream, but not consistently, because it is not effective.  He confirmed that no testing has indicated a presence of tinea pedis.  The examiner confirmed that there are no systemic manifestations of the skin condition.  Physical examination revealed eczema covering less than five percent of the Veteran's entire body, to include bilateral foot calluses on the area of pressure involving the plantar aspect of the left foot, the big toes, and the left heel.  The examiner confirmed that the disability present did not impact the Veteran's ability to work.

In sum, there is no indication in either the clinical records, or the June 2010 VA examination that at any time prior to July 24, 2013, the Veteran's skin disorder on his feet affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or required systemic therapy, or manifested in such a way that it can be likened to either deep and nonlinear scarring, or unstable painful scarring.  As such, there is no basis under which a rating in excess of 10 percent can be granted prior to July 24, 2013.  Further, since July 24, 2013, there is indeed confirmation that tinea pedis does not exist, and the skin disorder present on the feet does not effect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or require intermittent systemic therapy.  There is also no suggestion that the severity of the skin condition present equates to either deep and nonlinear scarring, or unstable painful scarring.  To the extent that it may be likened to superficial scarring, there is no indication that the area effected covers an area or areas of 144 square inches (929 sq. cm.) or greater.  As such, there is no basis for awarding a compensable rating for the skin condition after July 24, 2013.  

As to the Veteran's calluses, the Board first observes that the 10 percent rating assigned prior to July 24, 2013, for the combined tinea pedis and callus disability is assigned on the basis that it is a skin condition involving requiring topical treatment and causing transient pain when walking.  The question remains whether a separate compensable rating for the bilateral calluses is warranted.  The evidence of record clearly shows throughout the pendency of the claim recurring chronic calluses requiring periodic debridement and causing pain.  The July 2013 VA examination report continues to show bilateral foot calluses on the area of pressure involving the plantar aspect of the left foot, the big toes, and the left heel.  The Veteran continued to describe the use of a topical cream, and also the painful experience while walking.  Thus, while the underlying skin disorder does not manifest itself as needed for a compensable rating, the use of a topical cream and the experience of pain have continued unchanging.  Thus, the 10 percent rating assigned prior to July 2013 is appropriate.  At the very least, this can be characterized as persistent painful calluses which have required periodic podiatry treatment throughout the pendency of the claim, such that this can be likened to a moderate foot disability, which warrants a 10 percent rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  The Board does not find that two separate 10 percent ratings are warranted prior to July 24, 2013, for the tinea pedis with calluses, because the painful experience while walking and occasional use of creams is the basis for the 10 percent rating prior to July 24, 2013.  Two 10 percent evaluations for the same symptomatology would violate the rule against pyramiding.  Thus, a rating in excess of 10 percent for tinea pedis with calluses prior to July 24, 2013, is not warranted; however, a 10 percent rating is assigned from July 24, 2013, to the present.  38 C.F.R. §§ 4.71a, 4.118; Diagnostic Codes 7819-5284.

With regard to all aspects of this disability rating, the Board has also considered the Veteran's statements regarding the symptoms of his bilateral foot disability.  The Veteran's statements are competent evidence as to his symptoms as they come to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, the statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations and with consideration of the Veteran's statements.  The medical findings as provided in the clinical and VA examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's foot disability than his statements.

Lymphadenopathy

The Veteran was awarded service connection for lymphadenopathy, claimed as lymphatic nodules in the lung, by way of a February 2002 rating decision, which awarded a noncompensable rating under Diagnostic Code 7799-7709.  38 C.F.R. § 4.117.  He filed this claim for an increase in October 2008.  

As there is no diagnostic code for lymphadenopathy, the disability is rated by analogy under the schedule of ratings for hemic and lymphatic systems.  Id.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7799 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.117, Diagnostic Code 7709 for Hodgkin's disease.  Neither the Veteran nor his representative have suggested a more appropriate diagnostic code for evaluating the Veteran's lymphadenopathy.

Diagnostic Code 7709 of the VA Schedule for Rating Disabilities provides a 100 percent schedular rating for Hodgkin's disease while the disease is active or during a treatment phase.  38 C.F.R. § 4.117.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disorder is to be rated on the basis of residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709, Note. 

A review of the Veteran's service treatment records reveals that he was treated in 1997 for lymphadenopathies, manifesting as a tender mass in the anterior neck.  After his active service, testing was completed to rule out malignancy, as bilateral lymphadenopathies required evaluation for lung lesions.  A 2001 computerized tomography scan indicated right hilar lymphadenopathy.  On VA examination in 2002, no other lymph nodes were revealed.  Service connection was established on the basis that lymphatic nodules of the lung were found as related to the Veteran's military service, but a noncompensable rating was assigned, because there is no active disease and no disabling residuals.  

At a January 2009 VA examination, the Veteran actually reported that he does not have a history of lymphadenopathy, and that he is only treated for asthma, which is a separate service-connected disorder.  The examiner noted that there is no sickle cell disease, no fatigue or weakness, no headaches, no infections, no shortness of breath, no chest pain or symptoms of claudication, no transfusions, phlebotomy, bone marrow transplant, or myelo-suppressant therapy, no symptoms of other end organ pathology, no disease activity exacerbations, no syncope or lightheadedness, and no treatment for the disease.  The Veteran's lungs were clear on the date of the 2009 examination and there was no swelling of the hands or feet, no presence of pallor or other significant exam findings, and no residuals of bone or other vascular infarction.  The examiner concluded that this was a normal lung examination, with no evidence of the claimed lymphatic nodules in the lung, and no evidence of a hemic disorder.  

More recently, in July 2013, a VA examiner noted that on the day of the examination there were two small, shotty lymph nodes in the right inguinal area and one in the left inguinal area.  All were non-tender, moveable, soft, and less than one centimeter in size.  The examiner found this was a normal finding and noted that there were no other lymph nodes palpated on the rest of the body.  There were no other pertinent physical findings at the time of this examination.  

The Veteran's clinical treatment records throughout the pendency of this appeal are without mention of treatment for the lymphadenopathy or of any symptoms indicative of residual effects of the disorder. 

The Board has also considered the Veteran's statements regarding the symptoms of his lymphadenopathy.  The Veteran's statements are competent evidence as to the symptoms of his lymphadenopathy as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, the statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's lymphadenopathy has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations, and with consideration of the Veteran's statements.  The medical findings, or lack thereof, as provided in the clinical and VA examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's lymphadenopathy than his statements.

For the reasons stated above, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The Board has reviewed the VA treatment records and VA examinations of record and finds that the evidence of record does not demonstrate that the Veteran's lymphadenopathy has been manifested by any active disease at any time during the pendency of the appeal, nor does the evidence show treatment for any residuals.  Consequently, a compensable rating is not found to have been warranted at any time during the course of the appeal for the Veteran's lymphadenopathy.  38 C.F.R. § 4.117, Diagnostic Code 7709.

Extraschedular Consideration

In considering the Veteran's claims herein, the Board has also considered the issue of whether the schedular evaluations assigned for the Veteran's disabilities are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 5336, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's hemorrhoids.  Id.  The rating assigned is warranted with evidence of large or thrombotic, irreducible, internal or external hemorrhoids, with excessive redundant tissue and evidence of frequence recurrence, and increase is available if persistent bleeding with secondary anemia or fissures are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's hemorrhoids.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating assigned under Diagnostic Code 7336.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's hemorrhoid claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 7336; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Likewise, the various criteria available for evaluation of the Veteran's tinea pedis with calluses specifically contemplate the level of occupational and social impairment caused by the Veteran's foot disabilities.  The rating assigned is warranted with evidence of moderate foot disability under Diagnostic Code 5284, and increase is available under this rating criteria for more serious foot impairment, as well as under the pertinent skin rating criteria summarized in the decision, above, depending on the severity and the size of the skin disorder present.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's feet.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned for the bilateral foot disability throughout the pendency of the claim under Diagnostic Code 5284.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's bilateral foot claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Similarly, the rating criteria available for evaluation of the Veteran's lymphadenopathy specifically contemplate the level of occupational and social impairment caused by the Veteran's service connected disability.  The noncompensable rating assigned is warranted with no evidence of active disease, under Diagnostic Code 7709, and increase is available under this rating criteria for active disease or residuals, neither of which is shown by the evidence of record.  The diagnostic criteria fully and adequately describe the severity and symptomatology required for a compensable rating, but when comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's lymphadenopathy claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 7709; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching these decisions the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against evaluations in excess of those assigned throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.

A rating in excess of 10 percent for hemorrhoids is denied.

A rating in excess of 10 percent for a skin disability of the feet, to include tinea pedis with calluses, prior to July 24, 2013, is denied.

A rating of 10 percent for a skin disability of the feet, to include tinea pedis with calluses, from July 24, 2013, to the present, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A compensable rating for lymphadenopathy is denied.


REMAND

The Veteran's asthma and TDIU claims were previously before the Board in October 2012, and were remanded for additional evidentiary development.  Another remand is required.  

Asthma Rating

Service connection for asthma was granted in a February 2002 rating decision, and an initial 30 percent rating was assigned.  In October 2005, the Veteran filed a claim for an increased rating, after which a 60 percent rating was assigned in a February 2006 rating decision.  The Veteran appealed the rating and during the course of the appeal, a September 2010 rating decision assigned a 30 percent rating for the Veteran's asthma, effective December 1, 2010.  Although a 60 percent disability rating was assigned for the Veteran's service-connected asthma for the period of time prior to December 1, 2010, the assignment of the 30 percent rating thereafter is not a rating reduction, as VA has assigned different disability ratings for specific periods of time during the appeal period which are consistent with the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2012, the Board issued a decision deciding the rating prior to December 1, 2010.  The only issue remaining before the Board is whether a rating in excess of 30 percent is warranted for asthma since December 1, 2010.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

The most recent VA examination related to the Veteran's asthma was conducted in July 2013.  The VA examiner relied upon 2010 pulmonary function tests (PFTs) for this assessment of the severity of the Veteran's respiratory disorder.  In July 2014, the Veteran contacted the RO requesting a new examination with new PFTs.  The Board construes this request as an indication on the part of the Veteran that his respiratory disorder has potentially worsened since the 2013 examination and the 2010 PFTs.  A new VA examination is necessary where there is evidence, including the Veteran's statements, that his service-connected disabilities have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  The Board therefore concludes that additional VA examination is needed to provide a current picture of the Veteran's service-connected asthma.

TDIU

The matter of entitlement to a TDIU is also before the Board.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, as noted in the Board's prior remand, the Veteran's TDIU claim was deemed part and parcel of his increased rating claim for asthma under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's increased rating claim has been pending since August 24, 2005.  During this period, service connection has been in effect for the following disabilities:  bronchial asthma, rated as 60 percent disabling from August 24, 2005, to December 1, 2010, and 30 percent disabling thereafter; migraine headaches, rated as 10 percent disabling prior to August 29, 2011, and 30 percent disabling thereafter; left shoulder rotator cuff tendinitis, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; severe tinea pedis with calluses of both feet, rated as 10 percent disabling; sinusitis and nasal septal perforation secondary to excessive vasoconstrictors, rated noncompensable; and lymphadenopathy, rated noncompensable.  The Veteran's combined rating from August 24, 2005, to December 1, 2010, was 70 percent; from December 1, 2010, to August 29, 2011, was 50 percent; and from August 29, 2011, to the present is 60 percent.  Thus, at present, the Veteran meets the schedular criteria for a TDIU prior to December 1, 2010, but not after.  38 C.F.R. § 4.16(a).  

The Board indeed recognizes the extent to which the increased rating issue for asthma since December 1, 2010, is inextricably intertwined with the issue of whether a TDIU is warranted, as the potential exists for the Veteran to meet the schedular requirements for a TDIU should the asthma rating be increased.  Nonetheless, in the interest of efficiency in evidentiary development, the Board finds that additional development is warranted in this case to ascertain whether unemployability is present due to the Veteran's service-connected disorders.  On remand, an opinion should also be obtained from a competent medical professional as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  38 C.F.R. § 3.159(c)(4) (2015).

Finally, on remand, the RO should also again give the Veteran the opportunity to provide information related to any ongoing treatment of his service-connected disabilities.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA evidence.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded a new VA examination to determine the severity of his service-connected asthma. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include pulmonary function tests, must be accomplished.  

3.  The RO must obtain an opinion from a VA examiner to determine whether the functional effects of the Veteran's service-connected disabilities of bronchial asthma, migraine headaches, left shoulder rotator cuff tendinitis, hemorrhoids, sinusitis and nasal septal perforation secondary to excessive vasoconstrictors, lymphadenopathy, and severe tinea pedis with calluses of both feet, preclude him from securing and following substantially gainful employment.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  The medical reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once. 
 
6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal, to include whether a rating in excess of 30 percent is warranted from December 1, 2010, to the present for the Veteran's bronchial asthma, as well as whether a TDIU is warranted at any time since the Veteran's increased rating claim was filed in August 24, 2005, to include, if necessary, consideration of a TDIU on an extraschedular basis from December 1, 2010, to the present.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


